DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed November 7, 2022, claims 1, 14, 16 and 18 are amended and claims 8-9 and 19-20 are cancelled. Claims 1-7 and 10-18 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed November 7, 2022, with respect to the drawing objection have been fully considered and are not persuasive. Examiner would like to note that the subject matter that is incorporated by reference in this application does disclose details about “the two-stage carriage element” however, applicant does not show the “two-stage carriage element” in their own drawings. Applicant admits on page 8 of the Remarks filed November 7, 2022 that the “two-stage carriage element” is similar if not the same as that disclosed by US 6322526 B1 and US 20180153525 A1 which makes both references Applicant Admitted prior art as Applicant does not claim priority to them.  However, applicant fails to show the “two-stage carriage element” in their own drawings. Therefore, the objection of the drawings under 37 1.83(a) is maintained and explained in detail in the section titled “Drawings” below. 
Applicant’s arguments, see Remarks, filed November 7, 2022, with respect to the claim objections have been fully considered and are persuasive in view of the amendments.  The objections of the claims have been withdrawn. 
Applicant’s arguments, see Remarks, filed November 7, 2022, with respect to the rejection of claims under 35 U.S.C 112(b) has been fully considered and are persuasive in view of the amendments.  The rejection of claims 15-16 have been withdrawn. However, the rejection of claims 14-18 under 35 U.S.C 112(b) is maintained and further explained in detail in section titled “Claim Rejections - 35 U.S.C 112(b)” below as Applicant has not clarified whether the claim limitation “activation means” should be interpreted under 35 U.S.C 112(f). It is still unclear whether applicant intended for the limitation “activation means” to invoke 35 U.S.C 112(f) and if it is intended to be a placeholder as it is a non-structural term that performs the function of activating. From the claim language, it is unclear whether the limitation has indeed been modified by functional language or if it is simply intended to be a broad term.
Applicant's arguments, see Remarks, filed November 7, 2022 have been fully considered but they are not persuasive with respect to the prior art rejections.
It should be noted that the features argued by Applicant as being not taught by Cannon are taught by Melchiorri.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Melchiorri with the teachings of Cannon to have asymmetrical edges because it would have resulted in the predictable result of having different sized edges to provide structural support (Cannon: see paragraph 0036) and also for sample acquisition efficacy (Cannon: see paragraph 0038).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two-stage carriage element in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed November 7, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: On page 8-9 where applicant added “The reference numerals associated with the two stage-carriage element 960 are used as appropriate to describe the present invention” and where applicant changed the reference numerals from 360, 362, 364 to 960, 962, 964 respectively. The original disclosure does not support that the applicant was intending to refer to the prior art. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “activation means” in claims 14-15 and 17-18 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is unclear whether the term “activation means” is a placeholder as it is a non-structural term that performs the function of activating and it is unclear if the term “activation means” has been modified by sufficient structure for one of ordinary skill in the art to ascertain what structure performs the function. The use of the term “means” in a claim with functional language would involve an interpretation under U.S.C 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the lack of clarity if the limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph leads to claims 14-15 and 17-18 being indefinite and rejected under 35 U.S.C 112(b) or pre-AIA  35 U.S.C 112, second paragraph. Claim 16 is rejected by virtue of dependency on claim 15 and because it inherits and does not remedy the deficiencies of claim 15.  

In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4-7 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Melchiorri (US 20120265097 A1; previously cited by applicant) in view of Cannon (US 20180228476 A1; previously cited).

With respect to claim 1, Melchiorri discloses
A core-severing biopsy needle set (see paragraph 0026, total core biopsy device #100; and see paragraph 0034, the device severs the tissue sample) comprising an inner cannula (see paragraph 0034 and Fig. 5-6, inner cannula #402) having at its distal end at least one cutting edge (see paragraph 0034 and Fig. 5-6, cutting edge #404 of inner cannula #402) and an outer cannula (see paragraph 0034 and Fig. 5-6, outer cannula #102) slidably disposed around and coaxially to the inner cannula (see paragraph 0033 and Fig. 5-6, inner cannula #402 is disposed within the outer cannula #102 and there is enough space between the inner cannula #402 and the outer cannula #102 such that the inner cannula #402 can be moved axially relative to the outer cannula #102), the outer cannula having at its distal end a plurality of flexible fingers (see paragraph 0028 and Fig. 3, the outer cannula #102 has multiple cutting edges #104 on the distal portion #100b and are made from nickel titanium (nitinol) which the instant applicant on Page 7 that nitinol is a hyperelastic material) having first and second side edges that intersect at a distal end to form a fingertip (see Fig. 3, the cutting edges have two sides that come together distally to form a tip), the fingers capable of moving between a closed position (see Fig. 2 and see paragraph 0031, the cutting edges #104 are in a closed position) and an open position (see Fig. 3 and see paragraph 0031, the cutting edges #104 are in an open position), 
wherein in the closed position the first side edges of each flexible finger is substantially parallel to the second edge of an adjacent finger (see Fig. 1-2, when the cutting edges #104 are in a closed position the sides of the cutting edges are for the most part parallel to one another), and 
wherein in the open position the fingertips are positioned outside the exterior surface of the inner cannula (see paragraph 0033 and Fig 3-5, inner cannula #402 is disposed within the outer cannula #102 and the tip of the cutting edges #104 are positioned outside of the inner cannula #402).
[…] and the flexible fingers are capable of moving between the closed position (see Fig. 2 and see paragraph 0031, the cutting edges #104 are in a closed position) and the open position (see Fig. 3 and see paragraph 0031, the cutting edges #104 are in an open position) such that the first and second side edges of the flexible fingers slide relative to one another in an axial direction as the flexible fingers close (see paragraph 0031 and Fig. 1-2, the cutting edges #104 move in an axial direction when closing).
Melchiorri does not specifically disclose wherein the first and second side edges are asymmetrical with respect to a longitudinal axis of the outer cannula.
Cannon teaches first and second edges (see Fig. 1, Fig. 1C and see paragraph 0028, first edge #100a that leads to distal tip #112 and second edge #100b that leads to distal tip 116) are asymmetrical with respect to a longitudinal axis of the outer cannula (see paragraph 0028 and Fig. 1, the first and second edges are asymmetrical about the longitudinal axis of outer cannula #104 because there is another distal tip #114).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Melchiorri with the teachings of Cannon to have asymmetrical edges because it would have resulted in the predictable result of having different sized edges to provide structural support (Cannon: see paragraph 0036) and also for sample acquisition efficacy (Cannon: see paragraph 0038).

With respect to claim 2, all limitations of claim 1 apply in which a modified Melchiorri further teaches a stylet (see paragraph 0036 and Fig. 7, stylet #702) slidably disposed within and coaxial to the inner cannula (see paragraph 0036 and Fig. 7, stylet #702 is disposed within the inner cannula coaxially and can be advanced and moved in a distal direction #100b).

With respect to claim 4, all limitations of claim 1 apply in which Melchiorri further discloses the distal end of the inner cannula includes a […] sharp point and an equal number of cutting edges (see paragraph 0032-0034, cutting edge #404 of inner cannula #402 is sharpened to a razor point and has one edge for cutting tissue), […].
 	Melchiorri does not disclose the distal end of the inner cannula includes a plurality of sharp points and an equal number of cutting edges, the cutting edges being arcuately shaped and positioned between sharp points.
	 Cannon teaches the distal end of the inner cannula includes a plurality of sharp points and an equal number of cutting edges (see paragraph 0043-0046, the distal end of a cannula #204 includes inter-point regions and faces #213 and #215 which would be the cutting edges and sharp points #214 and #216 as seen in Fig. 3)(see paragraph 0033, a notch #120 is disposed at the distal end of the cannula #110), the cutting edges being arcuately shaped and positioned between sharp points (see Fig. 3, the cutting edges designated as #213 and #215 are convex and concave which makes them arcuately shaped and they are pointed between the sharp points #214 and #216).
	It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the inner cannula disclosed by Melchiorri with the teachings of Cannon because it would have resulted in the predictable result of creating a distal tip configuration with the benefit of reducing insertion force (Cannon: see paragraph 0038).

With respect to claim 5, all limitations of claim 4 apply in which a modified Melchiorri further teaches the cutting edges are formed by beveling the distal edge of the inner cannula (see paragraph 0032, cutting edge #404 is optionally beveled and sharpened on the distal side of the inner cannula #402).

With respect to claim 6, all limitations of claim 1 apply in which a modified Melchiorri further teaches the outer cannula includes three fingers (see paragraph 0030, the cutting edge #104 which is a part of the outer cannula #102 has a three-leaf design).

With respect to claim 7, all limitations of claim 1 apply in which a modified Melchiorri further teaches the fingers in the closed position form a substantially conical shape, tapering from the proximal end to the distal end (see Fig. 2, in the closed position the cutting edge #104 forms a cone like shape which tapers from the proximal end #100a to the distal end #100b).

With respect to claim 10, all limitations of claim 1 apply in which a modified Melchiorri further teaches the fingers are formed integrally with the outer cannula (see paragraph 0028, outer cannula #102 has cutting edge #104 which would make it formed together as seen in Fig. 1).

With respect to claim 11, all limitations of claim 1 apply. Claim 11 is interpreted as a product-by-process claim. See MPEP 2113.  However, the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. As explained for claim 1, Melchiorri discloses the product (outer cannula) as claimed. 

With respect to claim 12, all limitations of claim 1 apply in which a modified Melchiorri further teaches the outer cannula is formed from hyperelastic material (see paragraph 0028, the outer cannula #102 is made from nickel titanium (nitinol) which the instant applicant on Page 7 states that nitinol is a hyperelastic material).
However, the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.

With respect to claim 13, all limitations of claim 1 apply in which a modified Melchiorri further teaches in the closed position, the fingertips are positioned distally of the distal end of the inner cannula (see Fig. 6, in the closed position the cutting edges #104 are positioned on the distal end #100b as compared to the distal end of the inner cannula #402).

With respect to claim 14, Melchiorri discloses
A biopsy device (see Fig. 12-14 and see paragraph 0040, a handle for use with a total biopsy device) comprising: 
a handle portion (see paragraph 0040 and Fig. 12-14, handle #1200) having an activation means (see paragraph 0041-0042, plunger #1202 can be moved such that the biopsy device can take a sample); 
an inner cannula (see paragraph 0034 and Fig. 5-6, inner cannula #402) having at its distal end at least one cutting edge (see paragraph 0034 and Fig. 5-6, cutting edge #404 of inner cannula #402); and 
an outer cannula (see paragraph 0034 and Fig. 5-6, outer cannula #102) slidably disposed around and coaxially to the inner cannula (see paragraph 0033 and Fig. 5-6, inner cannula #402 is disposed within the outer cannula #102 and there is enough space between the inner cannula #402 and the outer cannula #102 such that the inner cannula #402 can be moved axially relative to the outer cannula #102), and having at its distal end a plurality of flexible fingers (see paragraph 0028 and Fig. 3, the outer cannula #102 has multiple cutting edges #104 on the distal portion #100b and are made from nickel titanium (nitinol) which the instant applicant on Page 7 that nitinol is a hyperelastic material) having first and second side edges that intersect at a distal end to form a fingertip (see Fig. 3, the cutting edges have two sides that come together distally to form a tip), the flexible fingers capable of moving between a closed position (see Fig. 2 and see paragraph 0031, the cutting edges #104 are in a closed position) and an open position (see Fig. 3 and see paragraph 0031, the cutting edges #104 are in an open position), 
wherein in the closed position the first edges of each finger is substantially parallel to the second edge of an adjacent finger (see Fig. 1-2, when the cutting edges #104 are in a closed position the sides of the cutting edges are for the most part parallel to one another), and 
wherein in the open position the fingertips are positioned outside the exterior surface of the inner cannula (see paragraph 0033 and Fig 3-5, inner cannula #402 is disposed within the outer cannula #102 and the tip of the cutting edges #104 are positioned outside of the inner cannula #402);
[…] and the flexible fingers are capable of moving between the closed position (see Fig. 2 and see paragraph 0031, the cutting edges #104 are in a closed position) and the open position (see Fig. 3 and see paragraph 0031, the cutting edges #104 are in an open position) such that the first and second side edges of the flexible fingers slide relative to one another in an axial direction as the flexible fingers close (see paragraph 0031 and Fig. 1-2, the cutting edges #104 move in an axial direction when closing).
Melchiorri does not specifically disclose wherein the first and second side edges are asymmetrical with respect to a longitudinal axis of the outer cannula.
Cannon teaches first and second edges (see Fig. 1, Fig. 1C and see paragraph 0028, first edge #100a that leads to distal tip #112 and second edge #100b that leads to distal tip 116) are asymmetrical with respect to a longitudinal axis of the outer cannula (see paragraph 0028 and Fig. 1, the first and second edges are asymmetrical about the longitudinal axis of outer cannula #104 because there is another distal tip #114).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Melchiorri with the teachings of Cannon to have asymmetrical edges because it would have resulted in the predictable result of having different sized edges to provide structural support (Cannon: see paragraph 0036) and also for sample acquisition efficacy (Cannon: see paragraph 0038).

With respect to claim 15, all limitations of claim 14 apply in which a modified Melchiorri further teaches
the handle portion further comprises a two-stage carriage element (see paragraph 0041, outer cannula sled #1210 and inner cannula sled #1208), 
the inner cannula being connected at a proximal end to a first stage of the two-stage carriage element (see paragraph 0041, the inner cannula #402 is connected to a proximal end of the inner cannula sled #1208), and 
the outer cannula being connected at a proximal end to a second stage of the two-stage carriage element (see paragraph 0041, the outer cannula #102 is connected to a proximal end of the outer cannula sled #1210), 
wherein after activation of the activation means, the first and second stages are biased distally together to a predetermined distance whereupon movement of the first stage is arrested (see paragraph 0041, when the plunger #1202 is moved proximally 1200a the outer cannula sled #1208 causes springs 1206b and 1206a to compress such that the biopsy device can be directed to a site for taking a biopsy), and 
wherein after the first stage is arrested, the second stage is further biased distally to a predetermined depth whereupon movement of the second stage is arrested (see paragraph 0041, when the plunger #1202 is moved distally 1200b the inner cannula is fired causing the spring 1206a to decompress and then afterwards the outer cannula sled #1210 is released causing the spring 1206b to decompress).

With respect to claim 16, all limitations of claim 15 apply in which a modified Melchiorri further teaches after arrest of the first stage, the flexible fingers are in the open position (see paragraph 0041, when the plunger #1202 is moved proximally 1200a, the cutting edge #404 of the inner cannula #403 is within the outer cannula #102 where the cutting edges are in an open position as seen in Fig. 5), and 
wherein after arrest of the second stage, the flexible fingers are in the closed position (see paragraph 0041, when the plunger #1202 is moved distally 1200b the outer cannula sled #1210 is released causing the spring 1206b to decompress which leads to the outer cannula #102 to move axially in a distal direction 100b causing the cutting edges #104 to close as can be seen in Fig. 6).

With respect to claim 17, all limitations of claim 14 apply in which a modified Melchiorri further teaches
a stylet slidably disposed within the inner cannula (see paragraph 0042, a stylet can be pushed through plunger #1202 into inner cannula #402) wherein prior to arming of the activation means a distal end of the stylet extends distally beyond the distal end of the at least one cutting edge (see paragraph 0042, the stylet can be pushed distally #100b to help eject sample which would make it extend distally beyond the distal end of the cutting edge #404), and 
wherein after arming of the activation means the distal end of the stylet is positioned proximally of the at least one cutting edge (see paragraph 0042, when plunger is pulled in a proximal direction #1200a for a second time, the stylet pushes sample out from inner cannula #402).

With respect to claim 18, all limitations of claim 14 apply in which a modified Melchiorri further teaches
wherein prior to arming of the activation means the fingers are in the closed position (see paragraph 0041, when plunger #1202 is not pulled, the cutting edges are in a closed position as seen in Fig. 1), and 
wherein after arming of the activation means the fingers are in the open position (see paragraph 0041, when the plunger #1202 is moved proximally 1200a, the cutting edge #404 of the inner cannula #403 is within the outer cannula #102 where the cutting edges are in an open position as seen in Fig. 5).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Melchiorri in view of Cannon and further in view of Maguire (US 20160361088 A1; previously cited).

With respect to claim 3, all limitations of claim 2 apply in which Melchiorri and Cannon does do not teach wherein the stylet terminates at its distal end in a sharp three-faceted point.
	Maguire teaches a stylet terminates at its distal end in a sharp three-faceted point (see paragraph 0123 and Fig. 11A, the distal tip #145a of the stylet #135f which ends in a three pointed tip created by three bevels #1105).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stylet disclosed by Melchiorri and Cannon with the teachings of Maguire because it would have resulted in the predictable result of sharpening the distal tip of a stylet for piercing a tissue without having sharp cutting edges (Maguire: see paragraph 0055) to reduce the piercing force required to pierce tissue (Maguire: see paragraph 0074).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791